Exhibit 10.3

 

VAIL RESORTS, INC.

 

SHARE APPRECIATION RIGHTS AGREEMENT

 

THIS AGREEMENT is between Vail Resorts, Inc., a Delaware corporation (the
“Company”), and the employee who receives this Agreement in connection with an
award of Share Appreciation Rights under the Company’s 2015 Omnibus Incentive
Plan (the “Plan”), the terms of which are incorporated herein by reference. 
Capitalized terms used and not defined herein have the meanings set forth in the
Plan.

 

1.                                      Share Appreciation Rights Terms.

 

(a)                                 Grant.  You may, from time to time, be
awarded Share Appreciation Rights, subject to the terms and conditions of the
Plan and those herein set forth.  An award of Share Appreciation Rights is
granted as of the date set forth in the notification to you of such award (the
“Date of Grant”) with respect to the number of Shares indicated in your award
notification (the “SAR Shares”), at an exercise price per Share Appreciation
Right as provided in your award notification (the “Exercise Price”).  Your Share
Appreciation Rights will expire at the close of business on the tenth
anniversary of the Date of Grant (the “Expiration Date”), subject to earlier
expiration in connection with the termination of your employment as provided
below.

 

(b)                                 Exercisability/Vesting.  Your Share
Appreciation Rights will be exercisable only to the extent they have vested.
Your Share Appreciation Rights will become vested as provided in your award
notification, if and only if you have been continuously employed by the Company
and/or its Subsidiaries from the date of this Agreement through such dates. 
Upon the termination of your employment for any reason, by you or by the Company
and/or its Subsidiaries, with or without cause, all of your unvested Share
Appreciation Rights shall expire and be of no further force or effect. Any such
termination shall not affect your vested Share Appreciation Rights, which shall
remain exercisable pursuant to paragraph 1(d) below.

 

(c)                                  Change in Control.  Notwithstanding any
provision of this Agreement to the contrary, in the event of a Change in
Control, your Share Appreciation Rights, if not already vested under
Section 1(b) above, will vest in full immediately prior to the occurrence of the
Change in Control.

 

(d)                                 Termination of Share Appreciation Rights. 
In no event shall any part of your Share Appreciation Rights be exercisable
after the Expiration Date set forth in paragraph 1(a). If your employment with
the Company and/or its Subsidiaries terminates for any reason, that portion of
your Share Appreciation Rights that is not vested and exercisable on the date of
termination of your employment shall expire and be forfeited. The portion of
your Share Appreciation Rights that is vested and exercisable on the date of
such termination shall, to the extent not theretofore exercised, expire on the
90th day after such date of termination.

 

(e)                                  Exercisability/Vesting in Event of Death. 
Notwithstanding any provision of this Agreement to the contrary, if your
employment with the Company and/or its Subsidiaries terminates as a result of
your death, then your Share Appreciation Rights, if not already vested under
Sections 1(b) or 1(c) above, will vest in full as of the date of death and may
be exercised by the persons described in Section 4 below, but only within the
period ending on the earlier of (1) the date twelve (12) months following the
date of death or (2) the Expiration Date set forth in paragraph 1(a).  If, after
death, the Share Appreciation Rights are not exercised within the time specified
herein, the Share Appreciation Rights shall expire and be forfeited.

 

--------------------------------------------------------------------------------


 

2.                                      Procedure for Share Appreciation Rights
Exercise.

 

You may, at any time or from time to time, to the extent permitted hereby,
exercise all or any portion of your vested portion of your Share Appreciation
Rights by delivering, to the attention of the Company’s General Counsel at the
address set forth in paragraph 9 below, written notice to the Company of the
number of Share Appreciation Rights to be exercised.  The Company may delay
effectiveness of any exercise of your Share Appreciation Rights for such period
of time as may be necessary to comply with any legal or contractual provisions
to which it may be subject relating to the issuance of its securities, it being
understood that such exercise shall be effective immediately upon completion of
such compliance notwithstanding the occurrence of the Expiration Date.

 

3.                                      Payment for Share Appreciation Rights.

 

Upon your exercise of the Share Appreciation Rights, the Company shall pay you
in SAR Shares an amount equal to the quotient of (i) the product of (x) the
positive difference (if any) between the Fair Market Value of a SAR Share on the
exercise date and the Exercise Price, multiplied by (y) the number of Share
Appreciation Rights being exercised, divided by (ii) the Fair Market Value of a
SAR Share on the exercise date, rounded down to the nearest whole share. Any
fractional SAR Shares shall be forfeited.

 

4.                                      Share Appreciation Rights Not
Transferable.

 

Your Share Appreciation Rights are personal to you and are not transferable by
you, other than by will or by the laws of descent and distribution. During your
lifetime, only you (or your guardian or legal representative) may exercise your
Share Appreciation Rights. In the event of your death, your Share Appreciation
Rights may be exercised only by the executor or administrator of your estate or
the person or persons to whom your rights under the Share Appreciation Rights
shall pass by will or by the laws of intestate succession.

 

5.                                      Conformity with Plan.

 

Your Share Appreciation Rights are intended to conform in all respects with, and
are subject to, all applicable provisions of the Plan, the terms and conditions
of which are incorporated herein by reference. Any inconsistencies between this
Agreement and the Plan shall be resolved in accordance with the Plan.

 

6.                                      Rights of Participants.

 

Nothing in this Agreement shall interfere with or limit in any way the right of
the Company and/or its Subsidiaries to terminate your employment at any time
(with or without cause), or confer upon you any right to continue in the employ
of the Company and/or its Subsidiaries for any period of time or to continue to
receive your current (or other) rate of compensation.  Nothing in this Agreement
shall confer upon you any right to be selected to receive additional awards
under the Plan or otherwise.

 

7.                                      Withholding of Taxes.

 

The Company may, if necessary or desirable, withhold from any amounts due and
payable to you by the Company or a Subsidiary (or secure payment from you in
lieu of withholding) the amount of any withholding or other tax due from the
Company or Subsidiary with respect to the issuance or exercise of your Share
Appreciation Rights, and the Company may defer such issuance or exercise unless
indemnified by you to its satisfaction against the payment of any such amount. 
Notwithstanding the foregoing, the maximum number of SAR Shares that may be
withheld upon the issuance or exercise of

 

2

--------------------------------------------------------------------------------


 

your Share Appreciation Rights to satisfy any federal, state, or local tax
withholding requirements may not exceed such number of SAR Shares having a Fair
Market Value equal to the minimum statutory amount required by the Company to be
withheld and paid to any such federal, state, or local taxing authority with
respect to such issuance or exercise of your Share Appreciation Rights, or such
greater amount as may be permitted under applicable accounting standards.

 

8.                                      Adjustments.

 

In the event that the Committee shall determine that any dividend in Shares,
recapitalization, Share split, reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, share exchange, or other
similar corporate transaction or event affects the Shares such that an
adjustment is appropriate in order to prevent dilution or enlargement of your
rights under this Share Appreciation Rights Agreement, then the Committee shall
make such equitable changes or adjustments as it deems appropriate and adjust,
in such manner as it deems equitable, any or all of: (i)  the number and kinds
of SAR Shares, other securities or other consideration subject to the Share
Appreciation Rights; and (ii) the Exercise Price of the Share Appreciation
Rights.  In the event that the Company shall declare an extraordinary cash
dividend, then the Committee shall in its discretion either (i) pay you cash on
the payment date of such dividend in an amount equal to the number of SAR Shares
represented by the vested portion of your Share Appreciation Rights multiplied
by the per share amount of such extraordinary cash dividend and to the extent
these Share Appreciation Rights are not then fully vested make similar
additional payments in the future when and as the remaining portion of these
Share Appreciation Rights vest; or (ii) reduce the Exercise Price of your Share
Appreciation Rights by an amount equal to the per share extraordinary dividend;
or (iii) make such other adjustment as the Committee determines would provide
you with a substantially similar benefit.

 

9.                                      Notice.

 

Any notice required or permitted to be given under this Agreement shall be in
writing and shall be deemed to have been given when delivered personally or by
courier, or sent by certified or registered mail, postage prepaid, return
receipt requested, duly addressed to the Company at the address indicated below
or your address in the records of the Company, or by email or other electronic
means using a system maintained by the Company when transmitted without a notice
of failed delivery:

 

Vail Resorts, Inc.

390 Interlocken Crescent

Suite 1000

Broomfield, Colorado 80021

Attention:  General Counsel

 

10.                               Governing Law.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware without reference to the principles of conflict of laws.

 

11.                               Compliance with Law.

 

The exercise of the Share Appreciation Rights shall be subject to compliance by
the Company and you with all applicable laws, including the requirements of any
stock exchange on which the SAR Shares may be listed.  You may not exercise the
Share Appreciation Rights if such exercise would violate any applicable federal
or state securities laws or other laws or regulations.  You understand that the

 

3

--------------------------------------------------------------------------------


 

Company is under no obligation to register the SAR Shares with the Securities
and Exchange Commission, any state securities commission or any stock exchange
to effect such compliance.

 

12.                               Successors and Assigns.

 

The Company may assign any of its rights under this Agreement.  This Agreement
will be binding upon and inure to the benefit of the successors and assigns of
the Company.  Subject to the restrictions on transfer set forth herein, this
Agreement will be binding upon you and your beneficiaries, executors,
administrators and the person(s) to whom the Share Appreciation Rights may be
transferred by will or the laws of descent or distribution.

 

13.                               Severability.

 

The invalidity or unenforceability of any provision of the Plan or this
Agreement shall not affect the validity or enforceability of any other provision
of the Plan or this Agreement, and each provision of the Plan and this Agreement
shall be severable and enforceable to the extent permitted by law.

 

14.                               Code Section 409A.

 

This Agreement is intended to comply with Section 409A of the Code or an
exemption thereunder and shall be construed and interpreted in a manner that is
consistent with the requirements for avoiding additional taxes or penalties
under Section 409A of the Code.  Notwithstanding the foregoing, the Company
makes no representations that the payments and benefits provided under this
Agreement comply with Section 409A of the Code and in no event shall the Company
be liable for all or any portion of any taxes, penalties, interest or other
expenses that may be incurred by you on account of non-compliance with
Section 409A of the Code.

 

15.                               Binding Effect.

 

By accepting the award of Share Appreciation Rights, you agree to be bound by
this Agreement.

 

4

--------------------------------------------------------------------------------